DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to applicant’s communication of 4/12/2022.  Currently claims 1-35 are rejected below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-16, 20-31, 34-35 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cespedes (US 2004/0068190).  
Cespedes discloses a long, thin, flexible medical apparatus (figures 1-6B)  and gastric tube (64) comprising: an elongate body portion (12) of flexible material, the body portion with a proximal end and a distal end; a handle portion (end near 20) fixed to the proximal end of the body portion; and a distal tip portion (near 18) fixed to the distal end of the body portion wherein the body portion and the distal tip portion together form a long, thin, flexible structure with a length for being selectively received into a passageway of a lumen of the gastric tube (64); and a radiopaque markers (18/26/28) whereby a location of the radiopaque marker can be visualized by x-ray imaging, whereby a location of the distal tip portion of the apparatus can be ascertained based on the location of the radiopaque marker, and whereby a location of distal portion of the lumen of the gastric tube in which the distal tip portion of the apparatus is received can be ascertained based on the location of the distal tip portion (note not shown but disclosed “imaging systems).
	Concerning claim 2 and first and second radiopaque markers are retained in longitudinally spaced relation by the distal tip portion of the apparatus (note 18/26/28 rows of various bands and structures).
	Concerning claim 3 and the first and second radiopaque markers are distinct from one another in at least one of size and shape (see para [0029]-[0037]).
	Concerning claim 4 and the first and second radiopaque markers are coded based on longitudinal positions of the first and second radiopaque markers relative to the distal tip portion of the apparatus (see para [0029]).
	Concerning claim 5-7 and the first and second radiopaque markers are coded by a number of protuberances comprising the respective radiopaque marker; and wherein the first and second radiopaque markers are coded with a single protuberance indicative of a first longitudinal position and first and second protuberances indicative of a second longitudinal position (again see para [0029]-[0037]).
	Concerning claim 7 and the first radiopaque marker comprises a single ring indicative of the first longitudinal position and wherein the second radiopaque marker comprises first and second rings indicative of the second longitudinal position 9see para [0029]-[0030] for example).
	Concerning claim 8-9 and the first and second radiopaque markers are respectively coded with a code indicative of a first longitudinal position and a code indicative of a second longitudinal position relative to the distal tip portion and wherein the first longitudinal position is spaced from a distal end of the distal tip portion by a distance D; and wherein the second

longitudinal position is spaced from the first longitudinal position by a distance D2 and from the distal end of the distal tip portion by the combined distances D; and Dz; and further comprising a third radiopaque marker, wherein the third radiopaque marker is coded with a code indicative of a third longitudinal position relative to the distal tip portion and wherein the third longitudinal position is spaced from the second longitudinal position by a distance D3 and from the distal end of the distal tip portion by the combined distances D;, D2, and D3 (again see para [0029]-[0037]).
	Concerning claim 10 and comprising a radiopaque marker substantially coincident with a distal end of the distal tip portion (see near 18).
	Concerning claim 11 and the first and second radiopaque markers are coded by differentiating patterns of radiopaque material (see [0031]-[0034]).
	Concerning claim 12-13 and the first and second radiopaque markers are coded with radiopaque material representative of numerical characters or roman numerals or numbers ([0029][0033]).
	Concerning claim 14 and the numerical characters are circumferentially spaced over the distal tip portion at the respective longitudinal position (see figure 1 for example).
	Concerning claim 15 and the apparatus is adapted for enabling the radiographic determination of the placement of a distal portion of a lumen of a gastric tube with an opening therein and wherein the radiopaque marker retained by the distal tip portion of the apparatus is positioned on the distal tip portion to align substantially with the opening in the lumen of the gastric tube when the apparatus is received in the gastric tube (see figures 6a and 6b and opening of 66).
	Concerning claim 16 and the apparatus is adapted for enabling the radiographic determination of the placement of a distal portion of a lumen of a gastric tube with first and second longitudinally spaced openings therein and wherein first and second radiopaque markers are retained in longitudinally spaced relation by the distal tip portion of the apparatus in respective correspondence to the first and second longitudinally spaced openings of the gastric tube to align substantially with the first and second openings in the lumen of the gastric tube when the apparatus is received in the gastric tube whereby locations of the first and second radiopaque markers can be visualized by x-ray imaging and whereby locations of the first and second openings in the lumen of the gastric tube can be ascertained based on the locations of the first and second radiopaque markers (again see figures 6a and 6b and opening of 66, further it is examiners position that claim 1 does not positively claim gastric tube).
	Concerning claim 20-21 and  further comprising plural measurement indicators disposed along the long, thin, flexible structure (see 26); and wherein the measurement indicators denote lengths from a distal end of the distal tip portion respectively corresponding to known lengths of different lumens of gastric tubes whereby a practitioner can identify a measurement indicator corresponding to a selected gastric tube and determine whether the apparatus can be inserted into and removed from the lumen of the gastric tube without obstruction (again see para [0029]-[0037]).
	Concerning claim 22 and a kit for enabling the radiographic determination of the placement of a distal portion of a lumen of a gastric tube in a stomach of a mammal, the kit comprising: a gastric tube comprising a lumen with an entrance, a passageway, and a distal portion; a long, thin, flexible medical apparatus comprising: an elongate body portion of flexible material, the body portion with a proximal end and a distal end; a handle portion fixed to the proximal end of the body portion; a distal tip portion fixed to the distal end of the body portion wherein the body portion and the distal tip portion together form a long, thin, flexible structure with a length for being selectively received into the passageway of the lumen of the gastric tube; and a radiopaque marker retained by the distal tip portion of the apparatus; whereby a location of the radiopaque marker can be visualized by x-ray imaging, whereby a location of the distal tip portion of the apparatus can be ascertained based on the location of the radiopaque marker, and whereby a location of distal portion of the lumen of the gastric tube with the distal tip portion of the apparatus received therein can be ascertained based on the location of the distal tip portion (again see previously identified structures as discussed in the preceding claims particularly claim 1 and further para [0029]-[0037]).
	Concerning claim 23 and first and second radiopaque markers are retained in longitudinally spaced relation by the distal tip portion of the apparatus (See rejection of claim 2).
	Concerning claim 24 and the first and second radiopaque markers are distinct from one another in at least one of size and shape (see rejection of claim 3 above).
	Concerning claim 25 and the first and second radiopaque markers are coded based on longitudinal positions of the first and second radiopaque markers relative to the distal tip portion of the apparatus (see rejection of claim 4 above).
	Concerning claim 26 and the first and second radiopaque markers are coded by a number of protuberances comprising the respective radiopaque marker (see rejection of claim 5 above).
	Concerning claim 27 and the first and second radiopaque markers are respectively coded with a code indicative of a first longitudinal position and a code indicative of a second longitudinal position relative to the distal tip portion and wherein the first longitudinal position is spaced from a distal end of the distal tip portion by a distance D; and wherein the second longitudinal position is spaced from the first longitudinal position by a distance D2 and from the distal end of the distal tip portion by the combined distances D; and Dz (see rejection of claim 8-9 above)..
	Concerning claim 28 and the first and second radiopaque markers are coded by differentiating patterns of radiopaque material (see rejection of claim 11 above).
	Concerning claim 29 and the first and second radiopaque markers are coded with radiopaque material representative of numerical characters (see rejection of claim 12 above).
	Concerning claim 30-31 and comprising an opening in the distal portion of the lumen of the gastric tube and wherein the radiopaque marker retained by the distal tip portion of the apparatus is positioned on the distal tip portion to align substantially with the opening in the lumen of the gastric tube when the apparatus is received in the gastric tube; and wherein the distal portion of the lumen of the gastric tube has first and second longitudinally spaced openings therein and wherein first and second radiopaque markers are retained in longitudinally spaced relation by the distal tip portion of the apparatus in respective correspondence to the first and second longitudinally spaced openings of the gastric tube to align substantially with the first and second openings in the lumen of the gastric tube when the apparatus is received in the gastric tube whereby locations of the first and second radiopaque markers can be visualized by x-ray imaging and whereby locations of the first and second openings in the lumen of the gastric tube can be ascertained based on the locations of the first and second radiopaque markers (see para [0040] which discusses that the guide catheter 64 may be used for irrigation and aspiration which would require and are well known to have two openings at the distal end).
Concerning claim 34 and comprising plural measurement indicators disposed along the long, thin, flexible structure (See rejection of claim 20).
	Concerning claim 35 wherein the measurement indicators denote lengths from a distal end of the distal tip portion respectively corresponding to known lengths of different lumens of gastric tubes whereby a practitioner can identify a measurement indicator corresponding to a selected gastric tube and determine whether the apparatus can be inserted into and removed from the lumen of the gastric tube without obstruction (examiner is of the position that the bands of the prior art would measure and denote a fixed length in reference between the two devices and that would be known if the inner device would fit or obstruct the other or not based on known lengths).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-19, 32-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cespedes (US 2004/0068190) in view of Grigoriou (WO 2012/046087 A1).
Cespedes discloses the claimed invention except for the multiple color changing pH sensors.  Grigoriou teaches that it is known to use multiple color changing pH sensors as set forth in abstract and paragraphs at pages 4-6 discussion of the pH tape to provide a means to determine if the device has come into contact with acidic or alcalic/neutral pH fluids in the alimentary tract.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system as taught by Cespedes with multiple color changing pH sensors as taught by Grigoriou, since such a modification would provide the system with multiple color changing pH sensors for providing a means to determine if the device has come into contact with acidic or alcalic/neutral pH fluids in the alimentary tract.
Concerning claims 5-6, the first and second pH indicator sensors calibrated to exhibit a verifiable color change in response to contact with a predetermined subject fluid (gastric/lung) (see disclosure of Grigoriou abstract and paragraphs at pages 4-6 discussion of the pH tape to provide a means to determine if the device has come into contact with acidic or alcalic/neutral pH fluids in the alimentary tract).
Concerning claims 47-51, examiner is of the position that only the “flexible apparatus” or body portion is positively claimed not the gastric tube; and the newly added claims are positive limitations drawn to the length and gauge measurement of the “flexible apparatus” (body portion).  Examiner is of the position that if not inherent in the prior art of record than a PHOSITA would know to construct the length of the device between 4FR and 18FR and 6 inches to 6 feet.  Examiner is of the position that these are well known sizes to construct medical tubular bodies of for the intended use to treat a patient. 6 inches to 6 feet is well known size of environments/distances that a tube must travel to reach a patient target zone, and 4FR to 14FR are ISO recognized standards that are known to construct tubular body for medical treatment of that gauge.
Cespedes in view of Grigoriou discloses the claimed invention except for 6 inches to 6 feet and 4FR to 18FR gauge measurements for the flexible apparatus.   It would have been obvious to one having ordinary skill in the art at the time the invention was made to 6 inches to 6 feet and 4FR to 18FR gauge measurements for the flexible apparatus, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Concerning claim 50 it is examiners position that the length of the gastric tube has not been specified rather that the body portion doesn’t exceed that length, it is examiners position that a short known tube to a PHOSITA would not exceed a longer known gastric tube length of a PHOSITA.  Examiner is of the position that a PHOSITA would know to have a shorter inner tube so as not to project from the outer tube and cause damage or inaccurate location of the inner tube outside the outer tube.
Concerning claim 51, it is examiners position that a PHOSITA would know to make the lengths approximately equal in order to locate the inner tube at the distal most end of the outer tube, examiner is of the position that adjusting the size/length of the inner tube (and relative to the outer tube) in known to a PHOSITA in order to accurately locate the inner tube to a desired location within the outer tube.
Concerning claim 52 and the “sheath” note bands 30 of Cespedes or outermost surface of the prior art of record that would be considered a “sheath’ in the broadest reading of the term.

    
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP A GRAY whose telephone number is (571)272-7180.  The examiner can normally be reached on M-F 9-5 EST (FLEX).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILLIP A GRAY/Primary Examiner, Art Unit 3783